DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 11/29/2021 is acknowledged.
4.	Claims 1-28 have been cancelled.
5.	Claims 29-39 are pending in this application.
6.	Claims 36-39 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 31 is withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
7.	Claims 29, 30 and 32-35 are under examination. 

Priority
8.	The instant application is a CON of US application No. 16/385597 filed on 4/16/2019, which is a DIV of US application No. 15/306404 filed on 10/24/2016 (currently granted US patent No. 10314921 B2), which is a 371 of PCT/EP2015/059052 filed on 4/27/2015, which claims foreign priority to EPO application 14305621.6 filed on 4/25/2014.  EPO application 14305621.6 provides support to instant claims 29, 30 and 4/25/2014.

Elections/Restrictions
9.	Applicant’s election of Group 1 (claims 29-35) and election of Compound 1 with the structure 
    PNG
    media_image1.png
    234
    507
    media_image1.png
    Greyscale
 as species of compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof in the reply filed on 11/29/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is made Final in this office action.
Group 1 is drawn to a compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  A search was conducted on the elected specie; and Compound 1 with the structure 
    PNG
    media_image1.png
    234
    507
    media_image1.png
    Greyscale
 as the elected species of compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 29; and prior art was found.  Claim 31 is withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 29, 30 and 32-35 are examined on the merits in this office action. 
Objections
10.	The specification is objected to for the following minor informality: The specification recites "This application is a continuation of U.S. Patent Application No. 16/385,597, filed on April 16, 2019, which is a divisional application of U.S. Patent Application No. 15/306,404, filed on October 24, 2016, which is…" on page 1, "CROSS-REFERENCE TO RELATED APPLICATIONS" section of instant specification.  However, US application No. 15/306404 is currently granted US patent No. 10314921 B2.  Applicant is required to update the information about US application No. 15/306404.
11.	The specification is objected to for the following minor informality: The specification recites "…in which Aa is as defined in claim 1 and Ab is a group…" on page 7, lines 9-10 of instant specification.  However, claim 1 is cancelled.  Applicant is required to correct this error.
12.	The specification is objected to for the following minor informality: The specification recites "…HER2, IGF-lR,Axl and their extra…" on page 15, line 11 of instant specification.  There appears to be a space missing in this recitation.  Applicant is required to correct this error.
13.	The specification is objected to for the following minor informality: The specification recites “http://www.ncbi.nlm.nih.gov/gorf/bl2.html” on page 27, line 9 of instant specification.  The embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion.  It is suggested that Applicant places a URL between these symbols “< >” to inactivate the hyperlinks.  Applicant is required to correct this error.
14.	The specification is objected to for the following minor informality: The specification recites "N° résidu" on page 37, Table 4 and page 38, Table 5 of instant specification.  The recitation does not appear to be in English.  Applicant is required to correct this error.
15.	The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  The specification discloses peptide sequences, and these are missing their respective sequence identifiers.  For example, page 72, line 11; and pages 116 and 118 of instant specification disclose various peptide sequences, but they are missing the sequence identifier.  Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Furthermore, Applicant is suggested to amend all the recited sequence identifier as SEQ ID NO: X, for example, SEQ ID NO: 1.  
16.	The specification is objected to for the following minor informality: The specification recites “Figure 2A) Represents titration curves of one chimeric…” on page 90, line 20 of instant specification.  There appears to be an extra ) in this recitation.  Applicant is suggested to amend this recitation as “Figure 2A represents titration curves of one chimeric…”.  
17.	The specification is objected to for the following minor informality: The specification recites “FIG. 20: the half-lives correspond…” on page 93, line 18 of instant specification.  Applicant is suggested to amend this recitation as “FIG. 20: The half-lives correspond…”.  
18.	The specification is objected to for the following minor informality: The specification recites "Figures 29A and B: In vivo activity…" on page 94, line 13 of instant specification.  Applicant is suggested to amend this recitation as "Figures 29A and 29B: In vivo activity…".
19.	The specification is objected to for the following minor informality: The specification recites "…60 min à 37°C (Figure 11)" on page 107, line 7 of instant specification.  The recitation contains word that does not appear to be in English.  Applicant is required to correct this error.
20.	The specification is objected to for the following minor informality: The specification recites “Photographs are presented in Figures 2727-4C.” on page 122, line 17 of instant specification.  However, there is no Figures 2727-4C in instant application.
21.	The use of trademarks has been noted in this application, for example, “TrasGEX” on page 50, line 2; and “Tween” on page 97, line 9 and page 114, line 3 of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
22.	The drawings are objected to for the following minor informality:
Figure 3:  Figure 3 is labelled as Figures 3A-3C in the drawings filed on 10/28/2020.  However, there are only Figures 3A and 3B presented in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
23.	Claim 29 is objected to for the following minor informality: Applicant is suggested to amend claim 29 as “…a pharmaceutically acceptable salt thereof, wherein: - R1 is… R2 is…COO-(C1-C6)alkyl or…H-A- is a group of formula H-Aa-Ab-, wherein Aa is…R9 being H or (C1-C6)alkyl, and Ab is…”.
24.	Claim 30 is objected to for the following minor informality: Applicant is suggested to amend claim 30 as “…wherein R1 is OH and…or R1 is H and…".
25.	Claim 33 is objected to for the following minor informality: Applicant is suggested to amend claim 33 as “…wherein H-A- is a group of formula H-Aa-Ab-, wherein Aa is…R9 being H or (C1-C6)alkyl, and Ab is…”.
26.	Claim 34 is objected to for the following minor informality: Applicant is suggested to amend claim 34 as "The compound according to claim 29, wherein the compound is selected from the group consisting of:…”.

Rejections
Claim Rejections - 35 U.S.C. § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	Claims 29, 30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al (WO 2012/166560 A1, filed with IDS).
The instant claims 29, 30 and 32-35 are drawn to a compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
Please note: in the instant case, for the purpose of this examination, the Examiner is interpreting the scope of instant claim 35 includes all the compounds and pharmaceutically acceptable salts thereof recited in claim 34 with further limitation of the pharmaceutically acceptable salts being salts formed with trifluoroacetic acid.
Miao et al, throughout the patent, teach dolastatin analogs, for example, Abstract.  One of the dolastatin analogs in Miao et al is compound 20 with the structure 
    PNG
    media_image3.png
    304
    722
    media_image3.png
    Greyscale
, for example, page 177, Example 20; and page 186, compound 20 in Table 1.  Compound 20 in Miao et al is a compound of Formula (III) 
    PNG
    media_image4.png
    339
    678
    media_image4.png
    Greyscale
, with Y being NH2-O-, L1 being 
    PNG
    media_image5.png
    76
    91
    media_image5.png
    Greyscale
 (-(alkylene-O)n-alkylene-J-, wherein the alkylene groups are -CH2CH2-, n is 1; and j is 
    PNG
    media_image6.png
    86
    98
    media_image6.png
    Greyscale
), L2 being 
    PNG
    media_image7.png
    122
    232
    media_image7.png
    Greyscale
 (-alkylene'-J-(alkylene-O)n-alkylene-, wherein the alkylene' group is -CH2CH2CH2CH2-, the alkylene groups are -CH2CH2-, n is 3; and j is 
    PNG
    media_image8.png
    95
    130
    media_image8.png
    Greyscale
), L3 being 
    PNG
    media_image9.png
    59
    201
    media_image9.png
    Greyscale
 (-J-(alkylene-O)n-alkylene-, wherein the alkylene groups are -CH2CH2-, n is 3; and j is 
    PNG
    media_image8.png
    95
    130
    media_image8.png
    Greyscale
), Z is  
    PNG
    media_image10.png
    124
    73
    media_image10.png
    Greyscale
 (
    PNG
    media_image11.png
    111
    118
    media_image11.png
    Greyscale
, wherein R5 is thiazole, R6 is H, and Ar is phenyl), for example, pages 67-69, paragraph [00211].  Miao et al further teach compound 20-4 with the structure 
    PNG
    media_image12.png
    145
    627
    media_image12.png
    Greyscale
 is used to synthesize both the branch with the structure
    PNG
    media_image13.png
    189
    552
    media_image13.png
    Greyscale
 (equals to the branch 
    PNG
    media_image14.png
    172
    530
    media_image14.png
    Greyscale
 in Formula (III)), and the branch with the structure  
    PNG
    media_image15.png
    133
    553
    media_image15.png
    Greyscale
 (equals to the branch 
    PNG
    media_image16.png
    177
    522
    media_image16.png
    Greyscale
 in Formula (III)) in compound 20, for example, page 177, Example 20.  Compound 20-4 in Miao et al meets the limitations of R1 is H, R2 is thiazolyl group, R3 is a methyl (C1 alkyl) group, H-A is H-Aa-Ab with Aa being O, and Ab being a
-(CH2CH2X1)a1(CH2CH2X2)a2(CH2CH2X3)a3(CH2CH2X4)a4CH2CH2- group with three of the X1, X2, X3 and X4 being O and one is absent in instant claimed formula; the limitations of R1 and R2 groups recited in instant claim 30; and the limitation of R3 group recited in instant claim 32.  Compound 20-4 in Miao et al differs from the compound recited in instant claims 29, 30 and 32-35 in the number of a1+a2+a3+a4 (the number of -CH2CH2O- group), which is 3 in compound 20-4 in Miao et al.
The difference between the reference and instant claims 29, 30 and 32-35 is that the reference does not teach the limitation “with a1 + a2 + a3 + a4 = 1 or 2” in the Ab group recited in instant claim 29; and the compound recited in instant claims.
However, Miao et al teach that for the compound of Formula (III), n in the linker L2 and L3 can be 0, 1, 2, 3 and so on, for example, page 71, paragraph [00220].  Therefore, in view of the teachings of Miao et al as a whole, it would have been obvious to one of ordinary skilled in the art to modify the number of -CH2CH2O- group in compound 20-4 in Miao et al for synthesizing a compound of Formula (III) with different number of -CH2CH2O- group in L2 and/or L3, including a compound with the structure 
    PNG
    media_image17.png
    168
    367
    media_image17.png
    Greyscale
 for synthesizing a compound of Formula (III) with both L2 and L3 having one -CH2CH2O- group instead of 3 as in compound 20.  
Therefore, in view of the teachings of Miao et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a compound with the structure 
    PNG
    media_image17.png
    168
    367
    media_image17.png
    Greyscale
 for synthesizing other compound of Formula (III).  
In view of the teachings of Miao et al as a whole, one of ordinary skilled in the art would have been motivated to develop a compound with the structure 
    PNG
    media_image17.png
    168
    367
    media_image17.png
    Greyscale
 for synthesizing other compound of Formula (III), because Miao et al teach that for the compound of Formula (III), n in the linker L2 and L3 can be 0, 1, 2, 3 and so on.  Therefore, in view of the teachings of Miao et al as a whole, it would have been obvious to one of ordinary skilled in the art to modify the number of -CH2CH2O- group in compound 20-4 in Miao et al for synthesizing a compound of Formula (III) with different number of -CH2CH2O- group in L2 and/or L3, including a compound with the structure 
    PNG
    media_image17.png
    168
    367
    media_image17.png
    Greyscale
 for synthesizing a compound of Formula (III) with both L2 and L3 having one -CH2CH2O- group.  
In view of the teachings of Miao et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing a compound with the structure 
    PNG
    media_image17.png
    168
    367
    media_image17.png
    Greyscale
 for synthesizing other compound of Formula (III).

Obviousness Double Patenting 
30.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

31.	Claims 29, 30 and 32-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 11-15 and 17-21 of co-pending Application No. 17/081162.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 29, 30 and 32-35, one would necessarily achieve the claimed invention of claims 1-5, 8, 11-15 and 17-21 of co-pending Application No. 17/081162, and vice versa.    
32.	Instant claims 29, 30 and 32-35 are drawn to a compound of the following formula: 
    PNG
    media_image2.png
    308
    587
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
33.	Claims 1-5, 8, 11-15 and 17-21 of co-pending Application No. 17/081162 are drawn to a compound of following formula (I); 
    PNG
    media_image18.png
    300
    523
    media_image18.png
    Greyscale
 or a pharmaceutically acceptable salt, hydrate or solvate thereof; a pharmaceutical composition comprising such compound and at least one pharmaceutically acceptable excipient; methods of preparing such compound; and a method for treating or preventing cancer or benign proliferative disorders with such compound.
	The scope of the compound or a pharmaceutically acceptable salt, hydrate or solvate thereof recited in claims 1-5, 8, 11-15 and 17-21 of co-pending Application No. 17/081162 is overlapping with the scope of the compound or a pharmaceutically acceptable salt thereof recited in instant claims 29, 30 and 32-35.  And many compounds recited in claim 8 of co-pending Application No. 17/081162 meet the limitations of compound recited in instant claims 29, 30 and 32-35.  For example, compound with the structure 
    PNG
    media_image19.png
    161
    368
    media_image19.png
    Greyscale
 in claim 8 of co-pending application No. 17/081162 is identical to Compound 1 (the elected species of instant claimed compound).     
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 29, 30 and 32-35, one would necessarily achieve the claimed invention of claims 1-5, 8, 11-15 and 17-21 of co-pending Application No. 17/081162, and vice versa.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

34.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 31-33 above, instant claims 29, 30 and 32-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-33 and 38-45 of co-pending Application No. 17/454931.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658